               Case 6:19-bk-03539-KSJ            Doc 16      Filed 07/17/19       Page 1 of 2



                                            ORDERED.


      Dated: July 17, 2019




                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION
                                       www.flmb.uscourts.gov

In re :                                                             Case Number 6:19-bk-03539-KSJ
                                                                    Chapter 7

Deborah Sue Ann Killian,
                             Debtor(s).
______________________________________/

                 ORDER AUTHORIZING EMPLOYMENT OF SPECIAL COUNSEL

          THIS CASE came on for consideration of the application to employ Kristen L. Henkel and the law
firm of M. E. Henkel, P.A., as Special Counsel for the bankruptcy estate, dated July 10, 2019 (docket no.
12). Having reviewed the Application, the file, and being otherwise apprised of the matter,
Accordingly, it is
    1. ORDERED that the Application to Employ Kristen L. Henkel and the law firm of M. E. Henkel,
          P.A., as Special Counsel for the bankruptcy estate (docket no. 12), is approved;
    2. Based upon the facts set forth in the application and declaration by the proposed attorney, the Court
          concludes that the Special Counsel does not hold or represent an interest adverse to the estate and
          is a disinterested person within the meaning of § 101(14) of the Bankruptcy Code. The Court
          further concludes that the Special Counsel is qualified to represent the trustee and that the Court’s
          authorization of the Special Counsel’s employment is in the best interest of the estate; and
              Case 6:19-bk-03539-KSJ              Doc 16      Filed 07/17/19        Page 2 of 2




    3. The Court approves the employment of Kristen L. Henkel and the law firm of M. E. Henkel, P.A.
    The closing fee of $ 1,050.00 1, and the agent’s share of the title insurance premium for the owner’s title
    insurance, will be disbursed at closing, subject to disgorgement and to the provisions of § 330 of the
    Bankruptcy Code. The closing fee and agent’s share of the title insurance premium for the owner’s
    title insurance shall be paid by the short sale lender and not by the estate. Compensation for legal
    services performed to obtain approval of said sale shall be determined upon proper application, in
    accordance with § 330 of the Bankruptcy Code, and such attorney’s fee will be paid only after
    application and Order. Compensation will be determined later in accordance with 11 U.S.C. § 330.
    The hourly rate is not guaranteed and is subject to review.




Special Counsel Kristen L. Henkel is directed to serve a copy of this Order on interested parties and file a
proof of services within 3 days of entry of the Order.




1
 Attorney closing fee includes $100.00 for overnight courier fees paid to USPS and $100.00 wire fees paid to
Regions Bank. These fees, which were previously charged separately, are now required to be included in attorney
closing fee per recently published guidance from the Florida Department of Financial Services
